DETAILED ACTION
The following Office Action is in response to the Amendment filed on February 23, 2021.  Claims 1, 2, 4-15, and 21-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Claim Rejections – 35 USC § 103” section on pages 5-6 of the Applicant’s Response filed on February 23, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant primarily argues that the combination of the Nichamin and Hasenoehrl references does not teach the limitation of contacting the eyelid margin with the contact member “without lifting the eyelid margin from the eye” as recited in claims 1 and 11, and the examiner agrees.  
The applicant additionally argues that one of ordinary skill in the art would have had no motivation to combine the teachings of the Nichamin and Hasenoehrl reference because the Nichamin and the Hasenoehrl references are not in the same field of endeavor.  However, the examiner asserts that although the Nichamin reference teaches a method for treating an eye disorder, it teaches that the electromechanical device may be a microdermabrasion device.  Given the identification of the Nichamin electromechanical device as a microdermabrasion device, a person having ordinary skill in the art would find it obvious to look at other microdermabrasion devices, wherein the Hasenoehrl reference teaches a microdermabrasion device.  Although the argument with regards to the devices not being in the same field of endeavor is not persuasive, the argument is moot due to the addition of the limitation previously indicated as allowable.  Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the Nichamin and Hasenoehrl references.  The Nichamin reference teaches a method of treating an eye for an ocular disorder similar to that of the claimed invention, but does not teach the contact member being soft and resilient.  The Nichamin teaches that the contact member may be that of a microdermabrasion device, while the Hasenoehrl reference teaches a contact member of a microdermabrasion device, said contact member being soft and resilient.  However, neither of the references teaches the step of “contacting the eyelid margin with the contact member without lifting the eyelid margin from the eye”, and the Nichamin reference teaches away from modifying the method to include such a step because the Nichamin reference states that the eyelid must be lifted to prevent the abrasive mixture and applicator from contacting the eyeball.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/23/2021